        Case 3:17-cv-06557-JSC Document 61 Filed 03/29/21 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                         FILED
                           FOR THE NINTH CIRCUIT                           MAR 29 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
THE CENTER FOR INVESTIGATIVE                    No.    18-17356
REPORTING,
                                                D.C. No. 3:17-cv-06557-JSC
                Plaintiff-Appellant,            Northern District of California,
                                                San Francisco
 v.
                                                ORDER
UNITED STATES DEPARTMENT OF
JUSTICE,

                Defendant-Appellee.

Before: WARDLAW, M. SMITH, and BUMATAY, Circuit Judges.

      Appellant is ordered to file a response to Appellee’s Petition for Panel

Rehearing or Rehearing En Banc, filed March 26, 2021. The response must be

filed no later than twenty-one (21) days from the date of this order.

      IT IS SO ORDERED.
